1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    CAROLYN M. WIGGIN, Bar #182732
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
     Attorney for Defendant-Movant
6    KULWANT SINGH GILL
7
8
                               IN THE UNITED STATES DISTRICT COURT
9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                 ) No. 2:06-cr-00312-MCE-KJN
12                                             )
                      Plaintiff,               )
13                                             )
                                                 SEALING ORDER
             vs.                               )
14                                             )
                                                 JUDGE: Hon.Morrison C. England, Jr
15   KULWANT SINGH GILL,                       )
                                               )
16                   Defendant-Movant.         )
                                               )
17                                             )
18           IT IS HEREBY ORDERED that the Request to Seal Exhibit A to Defendant-Movant’s
19   Supplement in Support of Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) be
20   granted so that medical information is not available on the public docket. The Request and its
21   Exhibit A are to be provided to the Court and Assistant United States Attorney Michelle M.
22   Beckwith. These documents shall remain under seal until further Order of the Court.
23        IT IS SO ORDERED.
24
     Dated: October 29, 2019
25
26
27
28


      Gill: Sealing Order
